DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2021 has been entered.

Response to Arguments
 Applicant’s arguments with respect to claim(s) 1, 4-9, 11-26 and 28-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims to have a first and second concave section on the first and second strip plates in a first direction such that the scope of the claims have changed, thus requiring further search and consideration. The resulting rejection, based on United States Patent Application No. 2017/0207390 to Kim et al is presented below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 11-14, 21, 22 and 30 are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by United States Patent Application No. 2017/0207390 to Kim et al.
In regards to Claim 1, Kim teaches a mask module Fig. 1 comprising a framework 110 and multiple first strip plates 120 fixed on the framework and extending along a first direction (X-direction), wherein each of the first strip plates comprises a first area (thicker direction) and a second area (thinner direction), and a width of the first area is greater than a width of the second area in a direction parallel to a contact surface of the each first strip plate (as they are both in horizontal plane) and the framework and vertical to the first direction (in the Y direction, as shown in the changes 

    PNG
    media_image1.png
    250
    422
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    567
    499
    media_image2.png
    Greyscale

In regards to Claim 11, Kim teaches a mask module in Fig. 1, a framework 110 with multiple first strip plates 120 fixed on the frame work of 110 and extending along the first direction (X-direction), a first mask 130 located on a side, deviating from the framework as it is separate from 110 and 120, of the first strip plates, where in the first mask 130 comprises at least one preset area 131, and the preset area comprises at least one opening area 132, wherein multiple first strip plates 120 fixed on the framework and extending along a first direction (X-direction), wherein each of the first strip plates comprises a first area (thicker direction) and a second area (thinner 

    PNG
    media_image1.png
    250
    422
    media_image1.png
    Greyscale



    PNG
    media_image1.png
    250
    422
    media_image1.png
    Greyscale

In regards to Claim 12, Kim teaches in a direction vertical to a surface of the first mask (i.e., the Y direction) the first concave-convex structure of the each strip plate covers at least a part of the region of the at least one opening area of the preset area, as shown in Fig. 2.
In regards to Claim 13, Kim teaches that along the X-direction/first direction, the first concave-convex structure of each strip plate is in one-to-one correspondence to the preset area on the first mask, as shown in Fig. 2, with the overlap of an opening with the first strip plate.
In regards to Claim 14, Kim teaches in a direction vertical to the surface of the first mask, the second concave-convex structure of each first strip plate covers at least part region of the at least one opening area of the preset area, as shown in Fig. 2.
In regards to Claim 21, Kim teaches the first mask is a common mask (as shown in Fig. 1-2, the preset area 131 comprising one opening area of the combined portions of 132.
In regards to Claim 22, Kim teaches the first mask is a fine metal mask and the preset area of the first mask comprises multiple opening areas 132 [0051].
 

    PNG
    media_image1.png
    250
    422
    media_image1.png
    Greyscale


 Claims 4-9, 15-20, 23-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2017/0207390 to Kim et al in view of United States Patent Application No. 2015/0101536 to Han.
The teachings of Kim are relied upon as set forth in above 102 rejection.
In regards to Claim 4, Kim does not expressly teach the mask module further comprises a second strip plate fixed on the framework, the second strip plate extends along a second direction, and the first direction is intersected with the second direction; the second strip plate comprises a third area and a fourth area, wherein a width of the third area is greater than a width of the fourth area in a direction parallel to a surface of the second strip plate and vertical to the second direction.  
Han teaches that a mask module Fig. 5, 6, comprising: a framework 100; and a first strip plate 302 fixed on the framework and extending along a first direction (Y direction, akin to the X direction of Kim), wherein the first strip plate comprises wherein the first strip plate is connected with two opposite sides of the framework, and the two opposite sides of the framework extend along a direction vertical to the first direction (as 
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Kim by adding the second strip plates of Han. One would be motivated to do so for the predictable purpose of aligning the mask to the frame and supporters and remove the deformation of the mask and control a shadow phenomenon. See MPEP 2143, Motivations A-E. 
By applying the teachings of Han to Kim, the first strip plates of Min would be predictably duplicated to form the second strip plates as per the teachings of Han and placed therein with the fixing pins to the first strip plates of Kim and thus form second strip plates overlapping the first strip plates at a perpendicular angle, which, in view of the teachings of Kim in view of Han would have the second strip plate extend along a second direction, and the first direction is intersected with the second direction; the second strip plate comprises a third area and a fourth area (or the first and second 130, 140), wherein a width of the third area is greater than a width of the fourth area in a 
Furthermore, the teachings of Kim in view of Han would result in having the second strip plate having a third concave-convex structure on a side edge along the second direction and a fourth concave-convex structure on another side edge, the third concave-convex structure of the second strip plate covers at least part region of the at least one opening area of the preset area (as per the teachings of Kim’s first strip plate),  the second strip plate comprises a third area and a fourth area (the cross sectional area of the 130 and 140 in the second strip plates), and a width of the third area is greater than a width of the fourth area in a direction parallel to a surface of the second strip plate and vertical to the second direction (as shown in Kim’s alternating widths), the second strip plate is provided with a third concave-convex structure on a side edge along the second direction as per the first strip plate’s convex and concave structure in 140; and in the direction vertical to the surface of the first mask (as per Min’s teachings of a vertical concave structure), the third concave-convex structure of the second strip plate covers at least part region of the at least one opening area of the preset area (as per the rejection of Claims 1-3, 9, 11, 12, 13, 14, 21, 26 and 30 by Kim above).  
Finally, the combined teachings of Kim in view of Han would form multiple first strip plates and multiple second strip plates, and the first strip plates and the second strip plates are intersected with each other to define multiple areas as it would form a grid as per the predictable combined teachings of Kim in view of Han thus fulfilling the claim limitations of Claim 7.
Thus the resulting apparatus fulfills the limitations of claim 4-7 and 15-18. 

However, in Fig. 8, Han teaches that the support of 303 is coupled or integrally formed as shown in [0096].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have made the first and second strip plate of Kim in view of Han integral, as per the teachings of Han in Fig. 6. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). See MPEP 2143, Motivations A-E. The resulting apparatus fulfills the limitations of the claims 8 and 20. 
In regards to Claims 9 and 26, Kim does not expressly teach the first concave-convex structure comprises an ac-shaped structure at two ends along the first direction.
However, Han teaches that the cross sectional shape of 3 in Fig. 3A can be curved, such that there is an arc shaped structure at two ends along the first direction, as broadly recited, thus allowing for shielding and protection from the heat radiation.
It has been held that change of shape is generally recognized as being within the skill of one of ordinary skill in the art.  It is noted that Applicant has not made any showing of criticality shape of the first concave-convex structure shape that would tend to point toward the non-obviousness of freely selecting curved overall body.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04 IV B.
The resulting apparatus fulfills the limitations of the claims.
In regards to Claim 19, Kim in view of Han teaches the mask module comprises multiple first strip plates and multiple second strip plates (as per the rejection of Claims 
In regards to Claim 23, Kim teaches the first mask extends along the second direction (the Y direction of Kim), the mask module comprises multiple first masks (as shown in the plurality of 130), the respective first masks are respectively located between two adjacent second strip plates (as shown in Kim, which would be easily applied as per the rejection of Claims 15-20 above), and the first strip plate is located between the second strip plate and first mask (as per the grid structure teachings of Kim in view of Han).
In regards to Claim 24, Kim does not expressly teach a thickness of the first strip plate is greater than a thickness of the second strip plate. 
Han teaches that the thickness of one strip plate 301 is greater than another thickness of a second strip plate (as shown in Fig. 5).
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Kim in view of Han, to make the thickness the strip plates different, such that the first strip plate has a greater thickness than that of the second strip plate. 
It would have been obvious to one of ordinary skill in the art before the effective filing date, with a reasonable expectation of success, to alternatively substitute the first and second strip plates of Kim in view of Han as per the rejection of Claim 15, with the first and second strip plate of different thicknesses, as art-recognized equivalent means In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. See MPEP 2143, Motivations A-E, as it would be obvious to try and change the size as shape as per the teachings of Kim in view of Han.
	
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2017/0207390 to Kim et al in view of United States Patent Application No. 2015/0101536 to Han, as per the rejection of Claim 11 above, and in further view of United States Patent Application No. 2016/0001542 to Saito et al.
The teachings of Kim in view of Han are relied upon as set forth in the 103 rejection above.
In regards to Claim 22, Kim in view of Han teach the preset area of the first mask comprises multiple opening areas, but does not expressly teach  the first mask is a fine metal mask, and the preset area of the first mask comprises multiple opening areas.  
Saito teaches a mask for deposition/evaporation can be a fine metal mask mesh [0016-0032].
It would have been obvious to one of ordinary skill in the art before the effective filing date, with a reasonable expectation of success, to alternatively substitute common mask of Kim in view of Han with the fine metal mesh mask of Saito, as art-recognized equivalent means for providing mask/patterns for evaporation/deposition.  It has been In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. See MPEP 2143, Motivations A-E, known in the prior art, predictable result for deposition/evaporation pattern making.
The resulting apparatus fulfills the limitations of the claim.


Claims 25, 28 and 29 rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2017/0207390 to Kim et al in view of United States Patent Application No. 2015/0101536 to Han, as per the rejection of Claim 11 above, and in further view of United States Patent Application No. 2009/0291203 to Hagi et al.
The teachings of Kim in view of Han are relied upon as set forth in the 103 rejection above.
In regards to Claim 25, Han teaches that the first strip plate is bigger than that of the second strip plate, but doesn’t expressly teach the thickness of the first strip plate is in a range of 50-200 μm, and the thickness of the second strip plate is in a range of 20-4 μm.
Hagi teaches that the combined thickness of frame 3 and 4 Fig. 2A (or strip plates 3 and 4) is 300 microns or 300 μm or less, the combined thicknesses having different individual thicknesses to maintain the intended structural use (flexibility or light blocking for instance [0033-0036], the first strip plate having a thickness of 150 μm or less [0032], such that the thickness of the strip plates is a result effective variable in 
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Kim in view of Han by making the first strip plate and second strip plate thicknesses combined less than 300 microns, as per the teachings of Hagi. One would be motivated to do so to vary the result in order to maintain the structural demands of the strip plates. The predictable result would create a first strip plate that is greater than the thickness of the second strip plate, both of which would be under the combined thickness of 300 μm. See MPEP 2143, Motivations A-E. 
Furthermore, knowing the overall thickness of the strip plate and knowing that Han teaches the first trip plate to be bigger than the second strip plate, It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the thicknesses of the split plates of Kim in view of Han, thus eventually creating the thickness ratio of Hagi as a predictable result, such that the thickness of the first strip plate is in a range of 50-200 μm, and the thickness of the second strip plate is in a range of 20-4 μm. Experimental trial and error over a range is considered obvious when there is a result effective variable as shown in the combined teachings of Kim in view of Han and Hagi.
In regards to Claim 28 and 29, Kim in view of Han do not expressly teach a mean thermal expansion coefficient of the first strip plate and the first mask under room temperature is less than 15x 10-6/C or that a material of the first strip plate and the first mask is iron-nickel alloy.  

It has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make a strip plate and mask analogous to that of Kim in view of Han out of iron nickel alloy, as taught by Haig, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to do so. See MPEP 2143, Motivations A-E, for the predictable result of materials.
 The resulting apparatus would fulfill the limitations of Claims 28 and 29, as changing the material to an iron nickel alloy would change the thermal expansion coefficient of 15x 10-6/C.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent Application No. 2015/0101536 to Han which expressly teaches first and second strip bodies in a grid arrangement in Fig. 6.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716  

/KARLA A MOORE/Primary Examiner, Art Unit 1716